Exhibit 10.45

 

Directors’ Compensation Summary

 

Each director of Plains All American GP LLC who is not an employee of Plains All
American GP LLC is reimbursed for any travel, lodging and other out-of-pocket
expenses related to meeting attendance or otherwise related to service on the
board (including, without limitation, reimbursement for continuing education
expenses). Each non-employee director is currently paid an annual retainer fee
of $45,000. Mr. Armstrong is otherwise compensated for his services as an
employee and therefore receives no separate compensation for his services as a
director. In addition to the annual retainer, each committee chairman (other
than the chairman of the audit committee) receives $2,000 annually. The chairman
of the audit committee receives $30,000 annually, and the other members of the
audit committee receive $15,000 annually, in each case, in addition to the
annual retainer.

 

Our non-employee directors receive LTIP awards or cash equivalent awards as part
of their compensation. The LTIP awards vest annually in 25% increments over a
four-year period and have an automatic re-grant feature such that as they vest,
an equivalent amount is granted.  The awards have associated distribution
equivalent rights that are payable quarterly.  The three non-employee directors
who serve on the audit committee each have outstanding a grant of 10,000 units
(vesting 2,500 units per year).  Messrs. Petersen, Raymond and Sinnott each have
outstanding a grant of 5,000 units (vesting 1,250 units per year).  Upon vesting
of the director LTIPs (other than the incremental audit committee awards), a
cash payment will be made to Oxy as directed by the Oxy designee. Such cash
payment is based on the unit value of Mr. Sinnott’s award on the previous year’s
vesting date.

 

All LTIP awards held by a director vest in full upon the next following
distribution date after the death or disability (as determined in good faith by
the board) of the director. For audit committee grants, the awards also vest in
full if such director (i) retires (no longer with full-time employment and no
longer serving as an officer or director of any public company) or (ii) is
removed from the board of directors or is not reelected to the board of
directors, unless such removal or failure to reelect is for “good cause,” as
defined in the letter granting the units.

 

--------------------------------------------------------------------------------